 In the Matter of THE COLUMBIAMILLS, INCORPORATEDandVENETIANBLIND WORKERSUNION, LOCAL 1763, A. F. OF L.CaseNo. C 14[/7.Decided March13, 1940Venetaan Blip d, and Allied Products ManufacturingIndastrp-Settlement:stipulation providing for compliancewith theAct, including disestablishment ofcompany-dominated union-Order:entered on stipulation.Mr. Weldon P. Monson,for the Board.Mr. J. StauffelandMr. Elmer H. Howlett,of Los Angeles, Calif.,for the respondent.Mr. E. B. Sheldon,of Los Angeles, Calif., for the Union.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by Venetian BlindWorkers Union, Local 1763, A. F. of L., herein called the Union, theNationalLabor Relations Board, herein called the Board, by theRegionalDirector for the Twenty-first Region (Los Angeles, Cali-fornia), issued itscomplaint dated January 15, 1940, against TheColumbia Mills, Incorporated, Los Angeles, California, herein calledthe respondent, alleging that the respondent had engagedin and wasengaging in unfair labor practices affecting commerce, within themeaning ofSection 8 (1) and (2) and Section2 (6) and(7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint alleged in substance that the respondent (1) on orabout November 15, 1937, formed, assisted, and sponsored a labor or-ganizationamong its employees known as Independent VenetianBlind Workers' Union, Inc., herein called the Blind Workers; (2) atall times from that date down to the issuance of the complaint, domi-nated and interfered with the administration of said Blind Workers;furnishedmeeting places for said Blind Workers; furnished saidBlind Workers with legal advice in the preparation of its constitutionand bylaws; transported its employees to meetings of said BlindWorkers during working hours; stated to its employees that they21 N. L it. B., No. 57.590 THE COLUMBIA MILLS, INCORPORATED591should become members of the Blind Workers and should not becomeor remain members of the Union; permitted the Blind Workers topost notices and bulletins in its Los Angeles plant, and refused theUnion permission to post similar notices and bulletins; and (3) by allthe acts alleged above, and by other acts, dominated and interferedwith the formation and administration of said labor organizationand contributed financial and other support to it, thereby engaging inunfair labor practices, within the meaning of Section 8 (1) and (2)of the Act.On February 20, 1940, the respondent, the Union, and counsel forthe Board entered into a stipulation and agreement in settlement ofthe case, subject to the approval of the Board.This stipulation andagreement provided as follows :It is hereby stipulated by and between The Columbia Mills,Incorporated, respondent herein; Venetian Blind Workers Union,Local 1763, affiliated with the American Federation of Labor,party herein; and Weldon P. Monson, attorney for the NationalLabor Relations Board, that :I.Upon charges duly filed by Venetian Blind Workers Union,Local 1763, affiliated with the American Federation of Labor, theNational Labor Relations Board, by the Regional Director forthe Twenty-First Region, acting pursuant to authority grantedin Section 10 (b) of the National Labor Relations Act (49 Stat.449) and its Rules and Regulations, Series 2, as amended, ArticleIV, Section 1, issued its complaint on the 15th day of January,1940, against The Columbia Mills, Incorporated, respondentherein.II.Respondent, The Columbia Mills, Incorporated, is and hasbeen, since on or about February 14, 1896, a corporation organ-ized and existing by virtue of the laws of the State of New York,and is duly authorized and licensed to do business in the Stateof California.Respondent has its principal office in the City ofNew York, State of New York, and a plant and place of businessin the City of Los Angeles, State of California, and is now andhas continuously been engaged at its plant in the City of LosAngeles, State of California (hereinafter called the Los Angelesplant), in the manufacture, sale, and distribution of shade cloth,window shades, venetian blinds, and allied products.III.Respondent, The Columbia Mills, Incorporated, in thecourse and conduct of its business at its Los Angeles plant uses,among other raw materials, the following in the manufacture ofits finished products : lumber, cotton textiles, and steel; and pur-chases approximately 90 percent of these materials from Statesof the United States other than the State of California, prin-cipally from the eastern and southern States, and in i the course 592DECISIONSOF NATIONALLABOR RELATIONS BOARDand conduct of its business causes and has continuously causedapproximately 90 per cent of its raw materials to be transportedin interstate commerce from, into and through States of theUnited States other than the State of California to its LosAngeles plant, in the State of California, and there these rawmaterials are manufactured by the respondent into the productsenumerated in Paragraph II above.IV. Respondent, The Columbia Mills, Incorporated, manufac-tures the products set forth in Paragraph II above at its LosAngeles plant and causes and has continuously caused approxi-mately 30 per cent of its finished products to be sold and trans-ported in interstate commerce from its Los Angeles plant, to, intoand through States of the United States other than the State ofCalifornia.The respondent is the largest manufacturer ofvenetian blinds in the United States.V. Respondent, The Columbia Mills, Incorporated, is engagedin interstate commerce within the meaning of the National LaborRelations Act, and the decisions of the United States SupremeCourt relating thereto.VI. Respondent, The Columbia Mills, Incorporated, in thecourse and conduct of its business at its Los Angeles plant em-ploys approximately one hundred and fifty employees, and ap-proximately 167,778 square feet of venetian blinds are shippedmonthly from its Los Angeles plant.VII. This Stipulation, together with the charges and amendedcharges, Complaint, and Rules and Regulations of the NationalLabor Relations Board, may be introduced as evidence by filingthem with the Chief Trial Examiner of the National LaborRelations Board at Washington, D. C.VIII. The taking of testimony or evidence before an Ex-aminer in this matter, and the making of findings of fact andconclusions of law, pursuant to the provisions of the NationalLabor Relations Act; the service of the complaint and amendedcharges; the right to hearing, and notice thereof, under Section10 of the National Labor Relations Act, are hereby expresslywaived by the Respondent herein.IX. Upon this Stipulation, and upon the record herein, whichincludes the charge and amended charges, and the complaint,an Order may forthwith be entered by said Board, withoutfurther notice or proceedings, providing as follows:The respondent, The Columbia Mills, Incorporated, and itsofficers, agents, successors, and assigns shall:1.Cease and desist from-(a) In any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, THE COLUMBIA MILLS, INCORPORATED593to form, join, or assist labor organizations in general and theVenetian Blind Workers Union, Local 1763, affiliated with theAmerican Federation of Labor, in particular, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid and protection, as guaranteed themunder Section 7 of the National Labor Relations Act;(b) In any manner dominating or interfering with the ad-mininstration of the Independent Venetian Blind Workers Union,Inc., or the formation or administration of any other labor or-ganization, of its employees, or from contributing financial orother support to Independent Venetian Blind Workers Union,Inc., or any other labor organization; from recognizing or deal-ing in any manner with Independent Venetian Blind WorkersUnion, Inc., or any successor thereto, or any group that pur-ports to represent said organization; or from forming or main-taining any groups or designating any individuals to act as therepresentative of the employees for the purposes of collectivebargaining respecting any terms or conditions of employment;2.Take the following affirmative action which the Board findswill effectuate the purposes and policies of the Act:(a)Withdraw all recognition from the Independent VenetianBlind Workers Union, Inc., as the representative of its employeesfor the purpose of dealing with the respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment orother conditions of employment, and completely disestablish saidIndependentVenetianBlindWorkers Union, Inc., as suchrepresentative;(b)Post immediately and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees in conspicuous places throughout its Los Angeles plant,stating that the respondent will cease and desist in the mannerset forth in 1 (a) and (b) and that it will take the affirmativeaction set forth in 2 (a) of this Order;(c)Notify the Regional Director for the Twenty-First Region,in writing, within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.X. It is stipulated and agreed that the appropriate UnitedStates Circuit Court of Appeals may, upon application of theNational Labor Relations Board, enter a decree enforcing theaforesaid Order of the Board, the respondent hereby expresslywaiving any right to contest the entry of said Decree and, further,said application may be made at any time convenient to said 594DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard, and, without further notice to the respondent for theapplication for entry of such decree.XI. This Stipulation is a compromise settlement and embodiesthe entire agreement between the parties, and there is no verbalagreement of any kind which varies, alters, or adds to theStipulation.XII. This Stipulation is subject to the approval of the Na-tionalLabor Relations Board, and shall become effective andbinding immediately upon the granting of such approval.TheColumbia Mills, Incorporated, by signing this Stipulation, doesnot admit any of the charges or amended charges, or any of theallegations of the complaint, except for the purpose of enteringsaid Consent Order and Decree, and in the event that this Stipu-lation is not approved by the National Labor Relations Board,it shall not in any way bind The Columbia Mills, Incorporated,and shall not be produced and/or admitted in evidence or referredto in any proceedings now pending or hereinafter instituted bythe Board.On March 1, 1940, the Board issued an order approving the abovestipulation and agreement and making it part of the record in thiscase, and transferring this case to and continuing it before the Boardfor the purpose of entry of a decision and order by the Board pursuantto the provisions thereof.Upon the above stipulation and the entire record in the case, the.Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation with its principal officein New York City. It is licensed to do business in the State of Cali-fornia, and at Los Angeles, California, has a plant and place of-business where it is engaged in the manufacture, sale, and distribu-tion of shade cloth, window shades, venetian blinds, and allied prod-ucts.Approximately 90 per cent of the lumber, cotton textiles, andsteel used in the course and conduct of its business at the LosAngeles plant are purchased in States of the United States other thanCalifornia.Approximately 90 per cent of the raw materials usedin the products manufactured at the Los Angeles plant are trans-ported thereto in interstate commerce from and through States ofthe United States other than California.Approximately 30 per centof the respondent's finished products produced at the Los Angeles=plant are sold in and transported from the plant into and through-States of the United States other than the State of California. THE COLUMBIA MILLS, INCORPORATED595The respondent in the course and conduct of its business at theLos Angeles plant, employs approximately 150 employees.The respondent admits that it is engaged in interstate commerce,within the meaning of the National Labor Relations Act.-1We find that the above-described business and operations of therespondent constitute a continuous flow of trade, traffic, and commerceamong the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, The Columbia Mills, Incorporated,Los Angeles, California, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations in general and Venetian BlindWorkers Union, Local 1763, affiliated with the American Federationof Labor, in particular, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or' other mutual aid and pro-tection, as guaranteed them under Section 7 of the National LaborRelations Act;(b) In any manner dominating or interfering with the adminis-tration of Independent Venetian Blind Workers Union, Inc., or theformation or administration of any other labor organization of itsemployees, or from contributing financial or other support to Inde-pendent Venetian Blina Workers Union, Inc., or any other labororganization; from recognizing or dealing in any manner with Inde-pendent Venetian BlindWorkers Union, Inc., or any successorthereto, or any group that purports to represent said organizations ;or from forming or maintaining any groups or designating any indi-viduals to act as the representative of the employees for the purposesof collective bargaining respecting any terms or conditions ofemployment.2.Take the following affirmative action, which the Board finds willeffectuate the purposes and policies of the Act :(a)Withdraw all recognition from Independent Venetian BlindWorkers Union, Inc., as the representative of its employees for thepurpose of dealing with the respondent concerning grievances, labor 596DECISIONSOF NATIONALLABOR RELATIONS BOARDdisputes, wages, rates of pay, hours of employment or other conditionsof employment, and completely disestablish said Independent VenetianBlind Workers Union, Inc., as such representative;(b) Post immediately and keep posted for a period of at least sixty(60) consecutive days from the date of posting, notices to its em-ployees in conspicuous places throughout its Los Angeles plant, statingthat the respondent will cease and desist in the manner set forth in 1(a) and (b) and that it will take the affirmative action set forth in2 (a) of this Order;(c)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.